Filed 7/11/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                  2019 ND 182


State of North Dakota,                                       Plaintiff and Appellee

      v.

Madison Beth West,                                       Defendant and Appellant


                                  No. 20180358


       Appeal from the District Court of Bowman County, Southwest Judicial
District, the Honorable James D. Gion, Judge.

      REVERSED.

      Per Curiam.

       Britta K. Demello Rice (argued), Assistant Attorney General, Bismarck, N.D.,
and Andrew J. Q. Weiss (appeared), Bowman County State’s Attorney, Bowman,
N.D., for plaintiff and appellee.

      Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.
                                   State v. West
                                   No. 20180358


       Per Curiam.
[¶1]   Madison Beth West appeals from a criminal judgment following a jury verdict
finding her guilty of conspiracy to commit murder under N.D.C.C. §§ 12.1-16-
01(1)(a) and 12.1-06-04. West was charged with agreeing with co-defendant Chase
Swanson to murder the victim, and committing one or more overt acts in furtherance
of the murder. West argues conspiracy to “knowingly” commit murder is not a
cognizable offense and thus the jury instructions were erroneous by allowing
conviction for either knowing or intentional murder. Because West failed to object to
the jury instructions, we review for obvious error.
[¶2]   We summarily reverse the criminal judgment under N.D.R.App.P. 35.1(b) and
remand for further proceedings. State v. Swanson, 2019 ND 181 (holding conspiracy
to “knowingly” commit murder under N.D.C.C. §§ 12.1-16-01(1)(a) and 12.1-06-04
is not a cognizable crime); State v. Borner, 2013 ND 141, ¶¶ 21-25, 836 N.W.2d 383
(reversing as obvious error a conviction for the non-cognizable offense of conspiracy
to commit unintentional murder under circumstances manifesting extreme
indifference to the value of human life).
[¶3]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                            1